Name: 2006/968/EC: Commission Decision of 15 December 2006 implementing Council Regulation (EC) NoÃ 21/2004 as regards guidelines and procedures for the electronic identification of ovine and caprine animals (notified under document number C(2006) 6522) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: electronics and electrical engineering;  technology and technical regulations;  means of agricultural production;  information technology and data processing;  management;  research and intellectual property
 Date Published: 2006-12-30; 2007-06-05

 30.12.2006 EN Official Journal of the European Union L 401/41 COMMISSION DECISION of 15 December 2006 implementing Council Regulation (EC) No 21/2004 as regards guidelines and procedures for the electronic identification of ovine and caprine animals (notified under document number C(2006) 6522) (Text with EEA relevance) (2006/968/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 21/2004 of 17 December 2003 establishing a system for the identification and registration of ovine and caprine animals and amending Regulation (EC) No 1782/2003 and Directives 92/102/EEC and 64/432/EEC (1), and in particular Article 9(1) thereof, Whereas: (1) Regulation (EC) No 21/2004 provides that each Member State is to establish a system for the identification and registration of ovine and caprine animals in accordance with that Regulation. (2) Regulation (EC) No 21/2004 also provides that all animals on a holding born after 9 July 2005 are to be identified by two means of identification. The first means of identification are eartags and the second means of identification are set out in point 4 of Section A of the Annex to that Regulation. One of the second means of identification is an electronic transponder. In addition, Article 9 of Regulation (EC) No 21/2004 provides that, as from 1 January 2008 or another date that may be fixed by the Council, electronic identification as a second means of identification is to be obligatory for all animals. (3) Regulation (EC) No 21/2004 provides for the adoption by the Commission of guidelines and procedures for the implementation of the electronic identification in order to improve its implementation. Those guidelines and procedures should be applied for those animals for which electronic identification is already used as the second means of identification and for all animals as from the date provided for in Article 9(3) of that Regulation. (4) In order to ensure that the identifiers to be applied to ovine and caprine animals for the purpose of Regulation (EC) No 21/2004 are readable in all Member States, minimum requirements concerning certain conformance and performance tests should be laid down in this Decision for the approval of identifiers. (5) In order to provide guidance to the Member States as regards readers, minimum requirements concerning certain conformance and performance tests should be laid down in this Decision taking into account that Regulation (EC) No 21/2004 does not foresee that every operator must possess a reader. (6) Due to the different geographic conditions and husbandry systems under which ovine and caprine animals are kept in the Community, the Member States should have the possibility to require additional performance tests taking into account their specific national conditions. (7) The International Organization for Standardization (ISO) has published standards dealing with aspects of radio frequency identification (RFID) of animals. In addition, the International Committee on Animal Recording (ICAR) has developed procedures aimed to verify the compliance of certain RFID characteristics with ISO standards. Those procedures have been published in the International Agreement on Recording Practices in the version as approved by the ICAR General Assembly, June 2004. The ISO standards are accepted and used internationally and should therefore be taken into account in this Decision. (8) The Joint Research Centre (JRC) of the Commission has developed Technical Guidelines specifying tests for assessing the performance and reliability of RFID devices that are published on the JRC website as JRC technical standards. The essential elements of those guidelines should be taken into account in this Decision. (9) The European Committee for Standardisation (CEN) has published technical standards dealing with the accreditation of test laboratories. Those standards (EN standards) are accepted and used internationally and should therefore be taken into account in this Decision. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to this Decision sets out the guidelines and procedures for the electronic identification of animals: (a) for the second means of identification, as provided for in Article 4(2)(b) of Regulation (EC) No 21/2004 and referred to in the fourth indent of point 4 of Section A of the Annex to that Regulation; and (b) provided for in the first subparagraph of Article 9(3) of Regulation (EC) No 21/2004. Article 2 This Decision shall apply from the 20th day following that of its publication in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 15 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 5, 9.1.2004, p. 8. ANNEX Guidelines and procedures for the approval of identifiers and readers for the electronic identification of ovine and caprine animals pursuant to Regulation (EC) No 21/2004 CHAPTER I Definitions For the purpose of these Guidelines, the following definitions shall apply: (a) Country code means a 3-digit numeric code representing the name of a country in accordance with ISO standard 3166; (b) National identification code means a 12-digit numeric code to identify an individual animal at national level; (c) Transponder code means the 64-bit electronic code programmed in the transponder and containing inter alia the country code and national identification code and used for the electronic identification of animals; (d) Identifier means a read-only passive transponder applying the HDX- or FDX-B technology as defined in ISO standards 11784 and 11785 and incorporated in different means of identification as referred to in Annex A of Regulation (EC) No 21/2004; (e) Reader means a synchronising or non-synchronising transceiver which is, at least, capable of: (i) reading identifiers; and (ii) displaying the country code and the national identification code; (f) Synchronising transceiver means a transceiver, which fully complies with ISO standard 11785 and is able to detect the presence of other transceivers; (g) Non-synchronising transceiver means a transceiver, which does not comply with clause 6 of ISO standard 11785 and is not able to detect the presence of other transceivers. CHAPTER II Identifiers 1. The competent authority shall only approve the use of identifiers which have at least been tested, with favourable results, in accordance with the methods specified in the International Agreement on Recording Practices of the International Committee on Animal Recording (ICAR Recording Guidelines), as referred to in the following points (a) and (b), on their: (a) conformance with the ISO standards 11784 and ISO 11785, in accordance with the method specified in Section 10.2.6.2.1, Conformance evaluation of RFID devices, Part 1: ISO 11784/11785  conformance of transponders including granting and use of a manufacturer code; and (b) achievement of performance at the reading distances as laid down in the third indent of Section A.6 of the Annex to Regulation (EC) No 21/2004, in accordance with the method specified in Section 10, Appendix 10.5 Performance evaluation of RFID devices, Part 1: ISO 11784/11785  performance of transponders which shall include measurements of: (i) the activation field strength; (ii) the dipole moment; and (iii) the bit length stability for FDX-B and frequency stability for HDX. 2. The tests referred to in point 1 shall be carried out on a minimum quantity of 50 identifiers of each model to be tested. 3. The structure of the transponder code shall be in accordance with ISO standard 11784 and the descriptions set out in the following table: Bit(s) No No of digits No of combinations Description 1 1 2 This bit indicates whether the identifier is used for animal identification or not. In all animal applications this bit shall be 1 2-4 1 8 Retagging counter (0 to 7). 5-9 2 32 User Information field. This bit shall contain 04 codifying the CN-code for sheep and goats in accordance with Chapter 1, Section I, Part II of the Annex to Council Regulation (EEC) No 2658/87 (1). 10-15 2 64 Empty  All zeros (reserved zone for future applications). 16 1 2 This bit indicates the presence or not of a data block (for the use in animals this bit shall be 0 = no data block). 17-26 4 1 024 Country code as defined in point (a) of Chapter 1 27-64 12 274 877 906 944 National identification code as defined in point (b) of Chapter 1. If the national identification code is less than 12 digits, the space between the national identification code and the country code shall be completed with zeros. 4. The competent authority may require additional tests for robustness and endurance of identifiers according to the procedures described in Part 2 of the Technical Guidelines of the Joint Research Centre of the Commission (JRC). 5. The competent authority may require other performance criteria to ensure the functionality of identifiers under the specific geographic, climatic and management conditions of the Member State concerned. CHAPTER III Readers 1. The competent authority shall only approve the use of readers which have at least been tested on their conformance with ISO standards 11784 and 11785, with favourable results, in accordance with the methods specified in the ICAR Recording Guidelines, as referred to in the following points (a) and (b), by the conformance test for: (a) synchronising transceivers in conformity with the methods specified in Section 10.3.5.2 Conformance evaluation of RFID devices, Part 2: ISO 11784/11785  conformance of transceivers; or (b) non-synchronising transceivers in conformity with the methods specified in Section 10.4.5.2 Conformance evaluation of RFID devices, Part 3: Conformance test for non-synchronising transceivers for reading ISO 11784/11785 transponders. 2. The competent authority may require: (a) additional tests on mechanical and thermal robustness and endurance of readers according to the procedures described in Part 2 of Technical Guidelines of the JRC; and (b) electromagnetic performance tests as specified in the ICAR Recording Guidelines, Section 10, Appendix 10.6.2 Performance evaluation of RFID devices, Part 2: ISO 11784/11785  performance of handheld transceivers. CHAPTER IV Test laboratories 1. The competent authority shall designate test laboratories for carrying out the tests provided for in Chapters II and III. However, the competent authority may only designate laboratories that operate and are assessed and accredited in accordance with the following European standards (EN standards) or equivalent standards: (a) EN ISO/IEC 17025 General requirements for the competence of testing and calibration laboratories; (b) EN 45002 General criteria for the assessment of testing laboratories; and (c) EN 45003 Calibration and testing laboratory accreditation system  General requirements for operation and recognition. 2. Member States shall draw up and keep up-to-date lists of test laboratories designated by the competent authorities and make such information available to the other Member States and the public on a website. (1) OJ L 256, 7.9.1987, p. 1.